NO. 12-15-00079-CR
                               IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS


IN RE:                                                    §
PABLO D. ZUAZU,                                           §   ORIGINAL PROCEEDING
RELATOR                                                   §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Relator Pablo D. Zuazu filed this original proceeding requesting a writ of mandamus
directing the trial court to rule on his motion for a twenty-day hearing. See TEX. CODE CRIM.
PROC. ANN. art. 42.12 § 21(b) (West Supp. 2014). After Relator filed his mandamus petition, the
trial court ordered Relator released on a $2,500.00 personal bond. The court further ordered that
“the Henderson County Attorney’s Office and/or Henderson County Sheriff’s Department
release any hold they have on this Defendant in reference to this pending Motion.”
         By letter dated April 14, 2015, the clerk of this court informed Relator that this
proceeding would be referred to the court for dismissal as moot unless, on or before April 24,
2015, he explained why the cause should be retained on the court’s docket. That deadline has
passed, and Relator has not responded to this court’s notice. Accordingly, we dismiss Relator’s
petition for writ of mandamus as moot.
Opinion delivered April 30, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                              (DO NOT PUBLISH)
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                            APRIL 30, 2015

                                        NO. 12-15-00079-CR



                                         PABLO D. ZUAZU,
                                             Relator
                                               V.

                                    HON. SCOTT WILLIAMS,
                                          Respondent


                                       ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by
PABLO D. ZUAZU, who is the relator in Cause No. 2009-0698CL, pending on the docket of
the County Court at Law No. 1 of Henderson, Texas. Said petition for writ of mandamus having
been filed herein on March 30, 2015, and the same having been duly considered, it is the opinion
of this Court that a writ should not issue, it is therefore CONSIDERED, ADJUDGED and
ORDERED that the said petition for writ of mandamus be, and the same is, hereby dismissed as
moot.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.